DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 02/04/21, have been withdrawn due to proper amendments and/or persuasive arguments.

EXAMINER’S AMENDMENT
3.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
in claim 1, lines 1-2 replace the terms “A method, the method comprising:” with “A method comprising:”; and 
in claim 8, lines 1-2 replace the terms “A device, the device comprising:” with “A device comprising:”.

Reason for Allowance
4.	This communication warrants no Examiner’s Reason for Allowance, as the prosecution and Applicant’s reply make evident Reasons for Allowance (refer to Applicant’s persuasive 
	Therefore, regarding claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 (renumbered as 1-14) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
I. Lomayev (US 10,904,062 B2) discloses generating basic training subfields.
II. Yun (US 2019/0215702 A1) discloses generating basic training subfields.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633